—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disquali*646fied from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a bank supervisor. When an eight-month-old unpaid invoice was found in claimant’s desk, claimant’s manager informed her that, although she would not be discharged, a written warning would be issued. Claimant became hysterical and resigned, despite her manager’s request to reconsider. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause. Criticism by a supervisor of an employee’s job performance has been found not to constitute good cause for leaving employment (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673; Matter of Krinsky [Sweeney], 238 AD2d 659). While claimant contends that she quit because work-related stress adversely affected her health, there is no indication that claimant was advised to leave her job due to her medical condition (see, Matter of Robinson [Sweeney], 245 AD2d 939).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.